Citation Nr: 0025639	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-15 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a right ankle injury.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for pes 
planus.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for right wrist pain.

6.  Entitlement to service connection for a left toenail 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1983 to May 1990 
and from January to March 1991.

This appeal arises from a July 1997 rating decision from the 
RO at Little Rock, Arkansas.  The veteran's claims folder was 
thereafter transferred to Los Angeles, California.

In July 1997, service connection for residuals of bilateral 
knee injuries was denied.  The veteran appealed the denial.  
In April 1999, service connection for right and left knee 
injuries was granted, each disability separately rated as 10 
percent disabling.  As such, the issues in controversy 
associated with those matters have been resolved and are no 
longer on appeal before the Board of Veterans' Appeals 
(Board). Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
38 U.S.C.A. § 7105(d)(5) (West 1991).

In April 1999 the veteran requested to appear at a personal 
hearing before a member of the Board at the RO.  In July 2000 
the veteran was scheduled for a travel board hearing.  He 
failed to appear.  Thus, no further action in this regard is 
warranted.  

In July 1995 service connection for residuals of a left ankle 
disorder was denied.  The determination became final.  By 
written correspondence received in January 1997 the veteran 
indicated that he wanted to pursue a claim of entitlement to 
service connection for a left ankle injury.  In April 1999 
the RO did not address the veteran's claim.  The matter is 
referred to the RO for the appropriate development.


FINDINGS OF FACT

1.  In a July 1995 rating action, the RO denied service 
connection for bilateral pes planus, residuals of a back 
injury and residuals of a right ankle injury.  The veteran 
did not perfect a timely appeal.

2.  Since 1995, the RO has received the veteran's service 
medical records, additional VA outpatient treatment and 
examination reports, a copy of the veteran's hearing 
transcript, and statements from the veteran.  

3.  The newly submitted evidence bears directly and 
substantially upon the specific matters under consideration 
and is so significant that it must be considered to fairly 
decide the merits of the claims.

4.  The medical evidence does not establish that the veteran 
currently has a low back disability, and in the alternative 
if a disability is present, there is no medical evidence of 
record relating the veteran's residuals of a back injury to 
service.

5.  The medical evidence does not establish that the veteran 
currently has a right ankle disability, and in the 
alternative if a disability is present, there is no medical 
evidence of record relating the veteran's right ankle 
disorder to service.

6.  There is no medical evidence of record indicating that 
the veteran's pes planus was incurred in or aggravated by 
service.

7. The medical evidence does not establish that the veteran 
currently has a right shoulder disability, and in the 
alternative if a disability is present, there is no medical 
evidence of record relating the veteran's right shoulder 
disorder to service.

8. The medical evidence does not establish that the veteran 
currently has a right wrist disability, and in the 
alternative if a disability is present, there is no medical 
evidence of record establishing that the veteran currently 
has a right wrist disability, and, in the alternative if a 
disability is present, there is no medical evidence of record 
relating that disability to service.

9.  There is no medical evidence of record relating the 
veteran's left toenail disorder to service.


CONCLUSIONS OF LAW

1.  The RO's July 1995 determination denying service 
connection for pes planus, residuals of a back injury, and 
residuals of an ankle injury is final; new and material 
evidence has been submitted to reopen the claims.  
38 U.S.C.A. §§ 5108, 7105(d)(3) (West 1991); 38 C.F.R. 
§§ 3.156(a) and (c), 20.302, 20.1103 (1999).

2.  The claim of entitlement to service connection for a 
residuals of a back injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
residuals of a right ankle injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for pes 
planus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim of entitlement to service connection for a 
right shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The claim of entitlement to service connection for a 
right wrist pain is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

7.  The claim of entitlement to service connection for a left 
toenail disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In July 1995 the RO denied service connection for pes planus, 
residuals of a back injury and residuals of an ankle injury.  
The veteran's April 1995 VA examination report documenting 
impressions of mild lordosis of the lumbar spine, post 
multiple strains of the ankles, and moderately severe pes 
planus bilaterally was considered.  The RO reasoned there was 
no record of lumbar spine injury, right knee injury, and 
bilateral ankle injury showing a chronic disability subject 
to service connection.  There was no evidence that the 
veteran's pes planus disorder was incurred in or aggravated 
by service either.  Notice was mailed to the veteran that 
same month.  The veteran filed notice of disagreement and a 
statement of the case was issued in June 1996.  A timely 
substantive appeal was not received however.  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
of that the RO mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of the mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.203(b).  

A determination on a claim by the RO of which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed in Rule 302 (§ 20.302 of this part).  38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) held that the Board must perform a three-step test 
under a new and material analysis.  First, it must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, it must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, see Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).

By letters received in January and May 1997 the veteran 
stated that he wanted to reopen his claims.  Since 1995, the 
RO received the veteran's service medical records showing on 
enlistment examination in October 1982, pes planus was noted 
and complaints of pain of the feet were recorded in January 
1984.  The reports also show in 1984 the veteran complained 
of pain of the right ankle after three months of running and 
the assessment was etiology of discomfort unknown-possibly 
related to nerve pes planus bilateral.  In October 1986 the 
veteran again complained of pain of the ankles.  The 
assessment was contusion-strain.  He also received treatment 
for symptoms related to his bilateral pes planus that same 
month.  Complaints of spasms of the right ankle were noted in 
December 1988 as well.  On his Report of Medical History in 
March 1991 the veteran noted that he had foot trouble.

VA outpatient treatment reports dated from 1999 to 2000 and a 
March 1999 VA examination report were also received 
subsequent to 1995.  The examination report shows that on 
objective evaluation of the lumbar spine, tenderness to 
palpation at L3-L5 level in midline was noted.  Otherwise 
findings were normal, to include a radiographic report.  The 
impression was residuals of lumbar spine injury.  The 
examination report also shows normal evaluation and X-ray 
findings of the right ankle.  The impression was residuals of 
right ankle injury.  No findings associated with pes planus 
were noted.  

The veteran's April 1999 hearing transcript is also of 
record.  The veteran testified that he injured his right 
ankle while training during service and that he injured his 
back and shoulder while working on a track vehicle.  For each 
of the inservice injuries the veteran maintained that he has 
had pain and increased symptoms associated with the injuries.  

Regarding the foregoing evidence, the Board finds that it is 
new, in that it was not of record when the RO denied the 
veteran's claims in 1995.  The newly submitted evidence is 
also material, particularly the service medical records, as 
they show that the veteran received treatment for injuries 
and complaints of the back, ankles, and pes planus during 
service.  The evidence bears directly and substantially upon 
the specific matters under consideration, i.e., whether the 
veteran's disorders were incurred in, aggravated by, or 
related to events of service, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  38 C.F.R. §§ 3.303(b) and (d), 3.156(a)and (c); 
see also Savage v. Gober, 10 Vet. App 489 (1997).  Thus, the 
substance of the record since July 1995 has changed; thus, 
new and material evidence has been submitted.  The claims for 
service connection for residuals of a back injury, pes 
planus, and residuals of a right ankle injury are reopened.   

Service Connection

As discussed above, new and material evidence has been 
presented and the veteran's claims for service connection for 
residuals of a lower back injury, residuals of a right ankle 
injury and pes planus have been reopened.  The Board must 
next determine whether, based upon all of the evidence of 
record in support of the claims and presuming its 
credibility, the claims are well grounded.  Elkins v. West, 
12 Vet. App. 209.  The veteran also seeks service connection 
for residuals of a right shoulder injury, residuals of a 
right wrist injury, and left toe disorder.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own and capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a service-connection claim (here under 38 U.S.C.A. §§ 
1110, 1131 (West 1991)) to be well grounded, there generally 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
asserted in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App: 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra)).  This evidence as to these three Caluza elements 
need meet only a threshold that is "'unique and uniquely 
low'' in order to show well groundedness; that is, the "claim 
need only be 'plausible'."  Beck v. West, ___Vet. App. ___, 
___, No. 97-1884, 2000 WL 819397, at page 5 (June 27, 2000) 
(quoting Hensley v. West, 212 F.3d 1255, 1261-62 (Fed. Cir. 
2000)).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307 (1999)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Residuals of a lower back injury, residuals of a right ankle 
injury, a right shoulder disorder and right wrist pain

In April 1999 the veteran testified that he injured his right 
ankle while training during service, that he injured his back 
and shoulder while working on a track vehicle, and that the 
pain of his right wrist started in service.  He also recalled 
dropping a tire on his left toe.  For each of the inservice 
injuries the veteran maintained that he has had pain and 
increased symptoms associated with the injuries.  

The claims of entitlement to service connection for residuals 
of a lower back injury, residuals of a right ankle injury, a 
right shoulder disorder and right wrist pain are not well 
grounded.  The medical evidence does not completely establish 
the presence of the claimed disabilities, and, in the 
alternative if the disabilities are present, there is no 
medical evidence of record showing that the veteran's claimed 
disabilities were incurred in service, aggravated by service, 
or related to any events of service.  

With respect to residuals of a right ankle injury, as 
previously noted, the service medical records show in 1984 
the veteran complained of pain of the right ankle after three 
months of running and an assessment of etiology of discomfort 
unknown-possibly related to nerve pes planus bilateral was 
made.  In October 1986 the veteran complained of pain of the 
ankles and the assessment was contusion-strain, and in 
December 1988, treatment for spasms of the right ankle was 
recorded. For the back and shoulder, although service medical 
records show in January 1986 the veteran complained of pain 
of the upper back and shoulder, they are silent with respect 
to the lower back.  At that time, the assessment was muscle 
strain.  For the right wrist, the service medical records 
show that in August 1987 the veteran received treatment for 
pain and the assessment was wrist strain.  However, in spite 
of the complaints noted and treatment received for each of 
the aforementioned disorders, the service medical records do 
not show that the veteran developed a chronic disability of 
the lower back, right ankle, right shoulder and right wrist 
during service.  The records indicate that the veteran's 
complaints and symptoms were acute and transitory.

Additionally, although the veteran's post-service treatment 
reports show complaints of pain of the lower back, right 
ankle, right shoulder and right wrist, the Board is not 
completely convinced that the veteran currently has any of 
the claimed disabilities.  For the right shoulder and right 
wrist, the April 1995 VA examination report is silent for 
these disabilities and VA outpatient treatment reports from 
1999 to 2000 merely show complaints of pain.  The reports do 
not record any pertinent diagnoses.  The veteran's VA 
outpatient treatment reports also do not reference a lower 
back or right ankle disability.  Moreover, on recent 
examination, clinical findings for the claimed disabilities 
were essentially asymptomatic.  Although on examination of 
the lumbar spine and right shoulder tenderness to palpation 
at the L3-L5 level in the midline and anterior tenderness was 
noted respectively and impressions of residuals of a lumbar 
spine injury and right shoulder injury were made, objective 
findings, including radiographic studies, were otherwise 
normal.  For the right ankle and right wrist, examinations 
and X-ray studies revealed normal findings, too.  Yet, the 
impressions were residuals of a right ankle injury and 
residuals of a right wrist injury.  In light of the veteran's 
essentially asymptomatic findings, the Board is not 
completely convinced that the veteran has the claimed 
disabilities.  As such, the claims are not well grounded.  
Where there is no evidence of a current disability associated 
with events in service, the claim is not well grounded.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997); Caluza, supra; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In the alternative, even if disabilities of the lower back, 
right ankle, right shoulder and right wrist are present, 
there is no medical evidence of record relating any of those 
disabilities and his post-service symptoms to service or any 
events of service.  38 C.F.R. § 3.303(b) and (d); Savage, 
supra; McCormick v. Gober, ___Vet. App. ___, ___, No. 98-48 
(August 18, 2000); Summers v. Gober, No. 00-7019 (Fed. Cir. 
Sept. 1, 2000).  The veteran's VA outpatient treatment 
reports as well as his examination reports are silent in this 
regard.  Further, although the veteran has maintained such 
assertions, he, as a lay person, is not competent to render 
such opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the claims remain not well grounded.

Pes planus

The veteran's claim for service connection for pes planus is 
not well grounded as well.  There is no medical evidence of 
record indicating that the veteran's pes planus was incurred 
in service or aggravated by service. 

The service medical records show on enlistment examination in 
October 1982, pes planus was noted.  Thus, in this case the 
presumption of soundness upon enlistment is not applicable.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  
A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service.  Id.  Given the 
foregoing, the Board finds that the veteran's bilateral pes 
planus preexisted service.  Where a disability is found to 
have preexisted service, then service connection may be 
predicated only upon a finding of aggravation during service.  
Paulson v. Brown, 7 Vet. App. 466, 468 (1995). 

Review of the evidence in this matter shows that the 
veteran's claim is not well grounded.  For a claim to be well 
grounded in aggravation claims, the burden is on claimant to 
show aggravation in service, including evidence of permanent 
increase in disability.  Adams v. West, 13 Vet. App. 453, 457 
(2000), citing Maxson v. West, 12 Vet. App. 453, 459-60 
(1999).  Temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to the symptoms, has worsened.  Hunt v. Derwinski, 
1 Vet. App. 292 (1991).  

In this case, the Board acknowledges that service medical 
records show that the veteran complained of pain of the feet 
in January 1984, and as previously noted, complained of pain 
of the right ankle after three months of running and the 
assessment was etiology of discomfort unknown-possibly 
related to nerve pes planus bilateral.  He also received 
treatment for bilateral pes planus in October 1986 and on his 
Report of Medical History in March 1991 noted that he had 
foot trouble.  However, at that time and throughout service, 
clinical evaluation has remained normal.  The service medical 
records do not indicate that the veteran's underlying 
condition increased in severity.  Instead, the reports merely 
show treatment for episodic complaints of pain.  Given the 
foregoing, the evidence shows that the veteran's symptoms 
were acute and transitory, thereby not productive of a 
permanent increase in severity.  

The Board notes that this case is distinguishable from 
Falzone v. Brown, 8 Vet. App. 398 (1995).  Unlike in this 
case, in Falzone v. Brown, 8 Vet. App. 398 the veteran's 
service medical records showed on enlistment examination that 
his symptoms were noted to be minimal (bilateral pes planus, 
second degree, asymptomatic), that the veteran complained of 
pain of the feet on numerous occasions, and that a later 
clinical entry showed that the veteran's pes planus had 
increased in severity to the third degree.  Here, no such 
evidence is present here.  The service medical records show 
that the veteran's pes planus was asymptomatic on entrance 
examination, that he intermittently complained of symptoms of 
pain of the feet during service, and on discharge examination 
his pes planus was asymptomatic.  There is no medical 
evidence of an increase in severity of the underlying 
condition and, as noted above, temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered aggravation unless the 
underlying condition, as contrasted to the symptoms, has 
worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Hunt, 
supra.; Sanders v. Derwinski, 1 Vet. App. 88 (1990).  

Additionally, there is no post-service medical evidence of 
record indicating that the veteran's preexisting pes planus 
disorder was aggravated by service.  In April 1995 the 
impression was moderately severe pes planus bilaterally, but 
no reference to service was made.  Further, VA outpatient 
treatment reports and examination reports dated from 1999 to 
2000 show complaints of pain of the feet, but they, too, do 
not indicate that the veteran's bilateral pes planus was 
aggravated by any events of service.  The only evidence of 
record indicating that the veteran's disability increased in 
severity during service is the veteran's own statements, and 
this is not enough to well ground his claim.  See McManaway 
v. West, 13 Vet. App. 60 (1999); cf. Falzone v. Brown, 8 Vet. 
App. 398 (1995).  The claim is not well grounded.

Left toenail disorder

The veteran also desires service connection for a left 
toenail disorder.  However, his claim is not well grounded 
for this matter too.  There is no medical evidence of record 
indicating inservice incurrence of his current left toe 
disorder, or relating the veteran's current symptoms or 
disability to service or any complaints of service.  

The Board acknowledges that diagnoses of 
lesion/hyperkeratosis of the left first metacarpophalangeal 
joint, onychomycosis, and onychocryptosis-partial avulsion 
lateral left hallux have been made.  Also, service medical 
records show in September 1985 the veteran dropped a tire on 
his big toe of the left foot and although findings were 
normal, the nail of the left toe appeared dark.  The 
assessment was dead toenail secondary to hematoma.  However, 
the service medical records do not show that the veteran's 
complaints resulted in any chronic disability.  Further, 
there is no medical evidence of record relating his current 
symptoms or current disability to service or any events of 
service.  The April 1995 VA examination report is silent for 
a left toenail disorder and VA outpatient treatment reports 
merely show complaints of pain of the left toe.  On 
examination in March 1999 no complaints or findings 
associated with a left toe injury were noted.  Because there 
is no competent evidence of a nexus and the veteran also is 
not competent to relate his current symptoms and diagnoses to 
service or events of service.  Hodges v. West, 13 Vet. 
App. 287 (2000).  Thus, the claim is not well grounded.  

Additional matters

In the absence of medical evidence establishing the presence 
of the claimed disabilities or demonstrating a nexus between 
the claimed disabilities and service, the claims for service 
connection are not well grounded.  Therefore, the VA does not 
have a duty to assist the veteran in any further development 
of this claim.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464; 
Grottveit, supra; 38 C.F.R. § 3.159(a).  VA also has 
fulfilled its duty to inform the veteran of evidence needed 
to substantiate his claims.  See Brewer v. West, 11 Vet. App. 
228 (1998) (Even if the claimant has not submitted a well-
grounded claim, VA is obliged to advise the claimant to 
attempt to obtain medical evidence that may complete an 
application for benefits.); Robinette v. Brown, 8 Vet. 
App. 69.


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for pes planus, 
residuals of a back injury, and residuals of a right ankle 
injury are reopened; to this extent the appeal is granted.

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for residuals of an ankle 
injury is denied.

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for right wrist pain is 
denied.

Entitlement to service connection for a left toenail disorder 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

